Citation Nr: 0200982	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  96-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a lumbar diskectomy with chronic strain and degenerative 
changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from June 1962 to February 
1966.  

Historically, the Board of Veteran's Appeals denied service 
connection for a back disorder in September 1994.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (the Court) which, in a memorandum decision 
of January 30, 1996, upheld the Board's decision. 

This matter comes before the Board from a June 1996 decision 
of the Department of Veterans Affairs (VA) Indianapolis, 
Indiana, Regional Office (RO) that new and material evidence 
had not been submitted to reopen the veteran's claim for a 
back disability.  In a February 1998 Board decision it was 
held that new and material evidence had been submitted and 
the Board reopened the claim for de novo adjudication but 
first remanded the case for additional development.  
Thereafter, the Board denied the claim after de novo 
adjudication in May 1999.  The veteran appealed that decision 
to the Court which, in a March 2001 Order, vacated the May 
1999 Board decision and remanded the case to the Board for 
compliance with the Veterans Claims Assistance Act (VCAA) of 
2000.  However, the Court did not vacate the February 1998 
Board decision which reopened the claim.  Accordingly, the 
issue is still to be addressed on a de novo basis.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  It also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The VCAA and implementing 
regulations expand upon the duty to assist and notification 
provisions in applications to reopen but also provided that a 
VA examination will not be provided unless, as here, the 
claim has been first reopened.  

Specifically, the provisions of the new 38 C.F.R. §§ 3.156(c) 
(redefining new and material evidence), 3.159(c) (relating to 
VA assistance in the reopening context), and 3.159(c)(4)(iii) 
(providing medical examinations or obtaining medical opinions 
in the reopening context) are applicable only to applications 
to reopen received on or after August 29, 2001.  See 
66 Fed. Reg.  45,620 (August 29, 2001).  Here, however, 
because the application to reopen the claim has been granted 
and the claim is to be adjudicated on a de novo basis, all of 
the new VCAA implementing regulations are applicable.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

While the veteran has not related having been treated or 
evaluated for low back disability during military service, he 
previously inquired about obtaining actual X-ray films which 
may have been taken during military service.  He was informed 
that no actual X-ray films are in his claim file and they 
were either retained by the Navy or sent to the National 
Personnel Records Center (NPRC) (the address of which he was 
provided) but that X-ray films were not kept indefinitely and 
were disposed of after a period of time.  If he had any 
further questions concerning this or the possibility of any 
destruction of records at a fire at the NPRC in a 1973 fire, 
he could contact either the Navy or the NPRC.  

Treatment records of Dr. Haven from November 1967 to 
September 1991 as well as X-ray reports taken in conjunction 
with the veteran's employment with General Electric in May 
1966, December 1972, and February 1974 are on file.  The 
veteran has explained that treatment records of Dr. David 
Jones were destroyed and (in an August 1992 letter) he has 
related the extensive but unsuccessful steps taken to locate 
treatment records of Dr. Benneville.  

However, it also appears that there may be other early 
postservice private clinical records which might be 
obtainable.  The records of his first postservice private 
hospitalization for low back disability during which he 
underwent surgery by a Dr. Millian in Jeffersonville in the 
mid-1970s are not on file.  Likewise, the records pertaining 
to the veteran's medical disability retirement from General 
Electric are not on file.  The veteran stated during his 
September 1998 hearing in Washington, D.C. that he had never 
filed a postservice Workman's Compensation claim for low back 
disability.  He also testified that his Social Security 
Administration benefits were based on his age-related 
retirement.  

In the appellant's motion before the Court it was alleged 
that the Board should have given advanced notice that the 
opinion of medical specialists (specifically, that of a VA 
orthopedic surgeon obtained in March 1999) would be given 
"conclusive weight" and that he had the right to obtain a 
"contrary opinion" from a medical specialist.  However, a 
decision of the Board must be based on all of the evidence on 
file.  Of course, the veteran is free to obtain and submit 
any evidence in support of his claim, including medical 
opinions from a specialist.  As to this, it was also alleged 
that the veteran should have been informed that he could have 
copies of all relevant records in his claim file which he 
could then provide to a "private physician to enable the 
physician to provide a medical opinion," citing Watai v. 
Brown, 9 Vet. App. 441, 444 (1996) ("The Board did not 
inform the appellant that he could choose to authorized 
disclosure of [] records to his private physician and obtain 
another opinion).  As to this, the veteran was previously 
provided a complete copy of the medical evidence in his claim 
file up to the VA examination in June 1993.  If he chooses, 
he may obtain copies of additional records in his claim file 
since then for the purpose of providing these records to a 
private physician to obtain a medical opinion as to the 
etiology of his low back disability.  

Also, the veteran previously submitted a sworn statement 
which he apparently drafted signed, and which was also signed 
by Dr. David Jones underneath the phrase "Certificate of 
Authenticity."  Since this statement was not on the 
letterhead of that physician and was not drafted by the 
physician, the veteran is hereby informed that a statement 
drafted by a physician, and preferably on that physician's 
letterhead, is of greater probative value than a mere 
statement cosigned by a physician or bearing a signed 
notation by a physician that it is a "Certificate of 
Authenticity."  Rather, any such statement should contain 
matters related by the physician.  

Further, the RO should review the entire claim file and 
attempt to obtain, if possible, copies of all clinical 
records pertaining to the veteran from all clinical sources 
noted in the records on file or which are suggested within 
the records on file but which are not already on file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran 
for low back disability since discharge 
from active military service.  After 
securing the necessary release, the RO 
should obtain these records.  

This should include obtaining the records 
of the following care providers, if 
available: 

a.  Dr. A. J. Dzenitis.  

b.  The Clark County Memorial 
Hospital.  

c.  Dr. H. D. Heideman.  

d.  Dr. Joselito Millian and the 
medical facility at which this 
physician performed low back 
surgery on the veteran in the mid-
1970s. 

e.  The Human Hospital - University 
of Louisville. 

f.  Dr. Theresa C. Mulligan.  

g.  Dr. Mohsen Ehsan.  

h.  Dr. Donald McAllister of the 
Lousville Orthopedic Clinic.  

i.  Dr. Guarnaschelli.  

j.  Dr. William Voskuhl.

k.  The Medical Center of Southern 
Indiana.  

l.  Dr. Paul Tittel.  
Any records received should be 
associated with the claims folder.  
If records are unavailable, the RO 
should document all attempts to 
obtain those records.

2.  The RO should obtain all records 
pertaining to the veteran's medical 
disability retirement from General 
Electric, including any X-ray films of 
the back.  Any records received should be 
associated with the claims folder.  If 
records are not available, the RO should 
document the attempts to obtain those 
files.  If required, the veteran should 
be requested to execute and return any 
and all authorization forms for the 
purpose of obtaining such records.  

Any records received should be associated 
with the claims folder.  If not obtained, 
the RO should ensure compliance with the 
new statutory amendments and implementing 
regulations governing the assistance to be 
lent and notice to be given to claimants.  

3.  The veteran is hereby informed that 
he may obtain such additional copies of 
medical records in his VA claim file 
since the VA examination in June 1993 in 
order to provide those records to a 
physician for the purpose of obtaining a 
medical opinion.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


